          Case 1:21-cv-01816-MKV Document 13 Filed 05/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CRISTIAN SANCHEZ, on behalf of himself
and all others similarly situated,                          Case No. 1:21-cv-01816-MKV
                                                            NOTICE OF VOLUNTARY
                       Plaintiffs,                                  DISMISSAL
                                                             WITHOUT PREJUDICE
               -against-

PAYWARD, INC.

                       Defendant.



         PLEASE TAKE NOTICE, that the above-entitled action against all Defendants shall be

and hereby is dismissed pursuant to F.R.C.P. Rule 41(a)(1)(A)(i) without prejudice; without

costs, or disbursements, or attorneys’ fees to any party.


Dated:     Brooklyn, New York
           May 3, 2021


                                                      Respectfully submitted,

                                                      By: /s/ Joseph H. Mizrahi
                                                      Cohen & Mizrahi LLP
                                                      Attorneys for Plaintiff
